Citation Nr: 1516208	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected residuals of right elbow injury with degenerative joint disease and deformity of radial head and distal humerus (right elbow disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in February 2015.  A transcript of this hearing is associated with the claims file.

The issue of a temporary total rating for the right elbow has been raised by the record during the February 2015 hearing and in a March 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran testified that he had surgery of the right elbow in February 2015.  Treatment records regarding the February 2015 surgery have not been associated with the record.  Moreover, as the Veteran's disability picture has changed since the last VA examination, the Veteran should be scheduled for a new VA examination upon remand.  Also during the hearing, the Veteran testified that his doctor suggested that he should be fully recovered from the surgery in approximately May 2015.  This should be considered when scheduling the examination.  

Under these circumstances, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records dated since October 2012, to include treatment records from California and Oklahoma VA facilities. 

2.  Ask the Veteran and his representative to identify additional records of treatment they want VA to consider in connection with the claim, to specifically include treatment records from Tulsa Bone and Joint dated after April 2012, Southern California Orthopedic, and records from the Veteran's February 2015 surgery.  Such records should be sought.  It should be documented if no additional records are available.   

3.  After associating the outstanding records, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right elbow disability.  The Veteran's claims file should be provided to the examiner.  

The VA examiner should express in degrees the range of motion of the Veteran's right elbow disability and should fully describe any pain, weakness, excess fatigability, and incoordination present during the range of motion testing, and express any additional functional loss in terms of additional degrees of limited motion due to these factors.  

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




